DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2021 has been entered.  Claims 6, 7, 14 and 15 have been cancelled, claim 21 is newly added and claims 1, 8, 9 and 16 have been amended.  Therefore, claims 1-5, 8-13 and 16-21 are currently pending for examination.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or 


Claims 1-5, 8-13 and 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 9 and 16 recites “adhesively backed plastic substrate”. Examiner cannot find support for that subject matter in the specification. Original claim 7 recites “an adhesively backed substrate”. However, there is no support in the specification that such adhesively backed substrate being plastic supporting the printed component. Claims 2-5, 8, 10-15 and 17-21 are also rejected since they depend from the rejected claim 1, 9 or 16 respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 9-13 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 8, 10, 11, 15-20 of U.S. Patent No. 10395503 (reference application) in view of Yeager et al. (Yeager: US 2015/0363280) and Anke et al. (Anke: US2007/0078528) and Hummer et al. (Hummer, US 2011/0140885).
Claims 1, 9 and 16 recite the subject matter of claims 1, 8 and 16 in U.S. Patent No. 10395503 respectively except herein at least one of the detector components, communication circuitry or power source is a printed component. However, Yeager teaches wherein at least one of the detector components, communication circuitry or power source is a printed component (para 45, The substrate 130 may include one or more surfaces suitable for mounting the power supply 140, circuitry 150, communication electronics 170, light source 176, and sensor 178 … the substrate 130 may be a multilayer substrate (e.g., printed circuit board) that allows connections between components included in the body-mountable device 110 in several layers between multiple sides of the substrate 130 ). Yeager further teaches transmission the sensed data to an associated receiver (Fig. 1, reader 190 and para 39-40) for processing by the associated receiver for the detection of the presence or absence of one or more chemical signatures in the data (para 73; The external readers 190a-h or the data collection device 302 can then utilize the sensor data such as by processing, presenting, displaying and see also para 57); and the external reader 190 may provide the RF radiation 184 to the energy harvesting antenna 142 included in the body-mountable device 110 that is configured to harvest the RF radiation 184 to provide power to the body-mountable device 110 (para 68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yeager in order to transfer the sensed data by the reader/receiver when the monitoring device is within range (Yeager: para 23).
The combination of claim 1 of U.S. Patent No. 10395503 and Yeager does not explicitly disclose wherein the monitoring device further determines at least one of a location or operating status of the detector component, the communication circuitry configured to transmit at least one of the location or operating status to the associated receiver.
However, the preceding limitation is known in the art of sensing devices. Anke teaches wherein the monitoring device (134) further determines at least one of a location or operating status of the detector component (132_1 to 132_N) (Fig. 1-2 and para 28, the sensors 132 determine the status data by monitoring corresponding operations … and para 29, The processing device 134 is thereupon operative to determine if at least one warning notification should be generated based on a comparison of status data 142 to the condition levels of the condition data. And see also para 27, The sensor 132 may be a passive device such as an RFID tag reading specific location information), the communication circuitry configured to transmit at least one of the location or operating status to the associated receiver (para 28, the transmitter 136 wirelessly transmits the status signal to receiver 104 of the back-end processing device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Anke in order to set a conditional level to determine if a notification should be provided (Anke: para 29).
The combination of Yazdi, Yeager and Anke does not explicitly disclose wherein the printed component is at least one of a screen printed component or an ink-jet printed component supported on an adhesively backed plastic substrate.
However, the preceding limitation is known in the art of sensing devices. Hummer teaches a detection system including a sensor device for sensing a material harmful to human beings. Hummer further teaches at least one of a screen printed component or an ink-jet printed component (para 30, screen and/or ink-jet printing processes and para 33) supported on an adhesively backed plastic substrate (para 29, a substrate 100 formed from polyester or other electrically non-conductive material, such as other polymeric materials, and para 37, the same adhesive-backed strip 74, which carries the detection device 40 and optionally the sensor device 30 and para 26, The components 42, 44, 46 48, 70, 72, of the detection device 40 may all be mounted on a common strip 74 formed form plastic).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hummer in order to detect harmful materials (Hummer: para 21).


reference application claim 1 corresponds to instant claim 3, 
reference application claim 2 corresponds to instant claim 4, 
reference application claim 6 corresponds to instant claim 5, 
reference application claim 10 corresponds to instant claim 10,
reference application claim 1 corresponds to instant claim 11,
reference application claim 11 corresponds to instant claim 12, 
reference application claim 15 corresponds to instant claim 13, 
reference application claim 17 corresponds to instant claim 17,
reference application claim 18 corresponds to instant claim 18,
reference application claim 19 corresponds to instant claim 19,
reference application claim 20 corresponds to instant claim 20.
Regarding claim 8, the combination of reference claim 1, Yeager, Anke and Hummer teaches the monitoring device of claim 7, wherein the adhesively backed substrate is associated with at least one of an animal collar or muzzle, a vehicle or a checkpoint, area where cargo is stored, area where food is stored or transported, public space or restroom, box (Hummer: Fig. 1, container 10 and para 20 and claim 15) or luggage or freight, air duct or other types of flow conduits in structures or a hand-held wand.


Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10395503 (reference application) in view of Yeager, Anke and Hummer further in view of Ishii (US 2008/0314456).
Regarding Claim 21, the combination of reference claim 1, Yeager, Anke and Hummer does not explicitly disclose wherein the induction device is an active induction device and includes a power supply.
However, the preceding limitation is known in the art of sensing devices. Ishii teaches a sensing device for acquiring information of a fluid and the MEMS 20 serving as a sensor element provided inside the first channel 6 acquires information relating to a fluid inside the first channel  (Fig.9-10 and para 148 and para 152) and further teaches an active/passive flow induction device for directing flow of liquid to the detector component (Fig. 9-10, pump 51 and para 147) wherein the induction device is an active induction device and includes a power supply (para 4, a power source such as a micro pump to flow a fluid that is to be treated, to the channel and para 160).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishii in order to reduce contamination inclusion and improve in efficiency due to allowing flow of a fluid in a small flow rate (Ishii: para 8).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 5, 8-10, 13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yazdi (US 2007/0273463) in view of Yeager et al. (Yeager: US 2015/0363280) further in view of Anke et al. (Anke: US 2007/0078528) and Hummer et al. (Hummer, US 2011/0140885).
Regarding claim 1, Yazdi teaches a monitoring device for monitoring an environment, 
the monitoring device (Fig. 1) operative to generate data or information in response to the presence or absence of at least one chemical in the environment (para 8; chemical parameter and see also para 37 and 61) and communicate the data  (para 42; output to be wirelessly transmitted from the module 10); 
wherein the monitoring device (Fig. 1) includes a detector component (14), communication circuitry (24, 26) and a power source operatively coupled to the detector component and the communication circuitry for supplying power thereto (18, 20 and para 42;), and 
wherein the communication circuitry is configured to transmit data to the associated receiver (para 42; A second antenna 24 … is coupled to a wireless transceiver 26 to enable control signals to be wirelessly received by the module 10 and output to be wirelessly transmitted from the module 10.  ); and 
wherein the power source includes an antenna configured to receive energy wirelessly and directly supply the received energy to at least one of the detector component or the communication circuitry (Fig. 1, remote power receiver 20 to wireless transceiver 26) whereby Fig. 1, and para 42; the module 10 does not contain an internal battery or other energy source except for the capacitor 12. Power is wirelessly provided to the capacitor 12 through an antenna 18, remote power receiver 20, and voltage rectifier regulator 22. Examiner interprets directly supply the received energy as “without using power from a battery that is charged by the received power” as one of the ordinary skill in the art understands. The specification does not provide any specific direct way to user energy other than without using onboard battery); 
Yazdi does not explicitly disclose communicating to an associated receiver for processing by the associated receiver for the detection of the presence or absence of one or more chemical signatures in the data;
wherein the monitoring device is configured to periodically activate to sense for the presence or absence of one or more chemicals regardless of whether the monitoring device is connected to the associated receiver; 
wherein the monitoring device transmits past data gathered by the monitoring device when the monitoring device is connected to the associated receiver; and 
wherein at least one of the detector components, communication circuitry or power source is a printed component.
However, the preceding limitations are known in the art of sensing devices. Yeager teaches a monitoring device configured to measure one or more of the analytes (Fig. 1, 110 and para 21) and wherein the monitoring device is configured to periodically activate to sense for the presence or absence of one or more chemicals regardless of whether the monitoring device is connected to the associated receiver (para 22, device may be configured to intermittently or periodically obtain sensor data. … so that the body-mountable device may transmit the stored sensor data to an external reader at a later time i.e. connection is not required when sensing data); 
wherein the monitoring device transmits past data gathered by the monitoring device when the monitoring device is connected to the associated receiver (para 22, the body-mountable device may transmit the stored sensor data to an external reader at a later time and para 23; when the body-mountable device is within a wireless communication range of the external reader, the circuitry can operate the antenna to receive information from the external reader); and 
wherein at least one of the detector components, communication circuitry or power source is a printed component (para 45, The substrate 130 may include one or more surfaces suitable for mounting the power supply 140, circuitry 150, communication electronics 170, light source 176, and sensor 178 … the substrate 130 may be a multilayer substrate (e.g., printed circuit board) that allows connections between components included in the body-mountable device 110 in several layers between multiple sides of the substrate 130 ).
Yeager further teaches transmission the sensed data to an associated receiver (Fig. 1, reader 190 and para 39-40) for processing by the associated receiver for the detection of the presence or absence of one or more chemical signatures in the data (para 73; The external readers 190a-h or the data collection device 302 can then utilize the sensor data such as by processing, presenting, displaying and see also para 57); and 
the external reader 190 may provide the RF radiation 184 to the energy harvesting antenna 142 included in the body-mountable device 110 that is configured to harvest the RF radiation 184 to provide power to the body-mountable device 110 (para 68).
Yeager: para 23).
The combination of Yazdi and Yeager does not explicitly disclose wherein the monitoring device further determines at least one of a location or operating status of the detector component, the communication circuitry configured to transmit at least one of the location or operating status to the associated receiver.
However, the preceding limitation is known in the art of sensing devices. Anke teaches wherein the monitoring device (134) further determines at least one of a location or operating status of the detector component (132_1 to 132_N) (Fig. 1-2 and para 28, the sensors 132 determine the status data by monitoring corresponding operations … and para 29, The processing device 134 is thereupon operative to determine if at least one warning notification should be generated based on a comparison of status data 142 to the condition levels of the condition data. And see also para 27, The sensor 132 may be a passive device such as an RFID tag reading specific location information), the communication circuitry configured to transmit at least one of the location or operating status to the associated receiver (para 28, the transmitter 136 wirelessly transmits the status signal to receiver 104 of the back-end processing device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Anke in order to set a conditional level to determine if a notification should be provided (Anke: para 29).

However, the preceding limitation is known in the art of sensing devices. Hummer teaches a detection system including a sensor device for sensing a material harmful to human beings. Hummer further teaches at least one of a screen printed component or an ink-jet printed component (para 30, screen and/or ink-jet printing processes and para 33) supported on an adhesively backed plastic substrate (para 29, a substrate 100 formed from polyester or other electrically non-conductive material, such as other polymeric materials, and para 37, the same adhesive-backed strip 74, which carries the detection device 40 and optionally the sensor device 30 and para 26, The components 42, 44, 46 48, 70, 72, of the detection device 40 may all be mounted on a common strip 74 formed form plastic).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hummer in order to detect harmful materials (Hummer: para 21).

Regarding claim 2, the combination of Yazdi, Yeager, Anke and Hummer teaches the monitoring device of claim 1, wherein the associated receiver includes a personal communication device or electronic device or peripheral device (Yeager: para 63, The external reader 190 can be a smart phone, digital assistant, head-mountable device).

Regarding claim 5, the combination of Yazdi, Yeager, Anke and Hummer teaches the monitoring device of claim 1, further comprising an active/passive flow induction device for Yeager: para 20, a channel through which a fluid containing the analyte can reach the sensor).

Regarding claim 8, the combination of Yazdi, Yeager, Anke and Hummer teaches the monitoring device of claim 1, wherein the adhesively backed substrate is associated with at least one of an animal collar or muzzle, a vehicle or a checkpoint, area where cargo is stored, area where food is stored or transported, public space or restroom, box (Hummer: Fig. 1, container 10 and para 20 and claim 15) or luggage or freight, air duct or other types of flow conduits in structures or a hand-held wand.

Regarding claim 9, Yazdi teaches a system comprising: 
a monitoring device for monitoring an environment, 
the monitoring device (Fig. 1) operative to generate data or information in response to the presence or absence of at least one chemical in the environment (para 8; chemical parameter and see also para 37 and 61) and communicate the data  (para 42; output to be wirelessly transmitted from the module 10. ); 
wherein the monitoring device (Fig. 1) includes a detector component (14), communication circuitry (24, 26 and para 42; A second antenna 24 … is coupled to a wireless transceiver 26 to enable control signals to be wirelessly received by the module 10 and output to be wirelessly transmitted from the module 10) and a power source (18, 20 and para 42;), and 
wherein the power source includes an antenna configured to receive energy wirelessly and directly supply the received energy to at least one of the detector component or the communication circuitry (Fig. 1, remote power receiver 20 to wireless transceiver 26) whereby Fig. 1, and para 42; the module 10 does not contain an internal battery or other energy source except for the capacitor 12. Power is wirelessly provided to the capacitor 12 through an antenna 18, remote power receiver 20, and voltage rectifier regulator 22. Examiner interprets directly supply the received energy as “without using power from a battery that is charged by the received power” as one of the ordinary skill in the art understands. The specification does not provide any specific direct way to user energy other than without using onboard battery); 
Yazdi does not explicitly disclose
a receiver having a processor and communication circuitry; and 
a peripheral device having the monitoring device;
wherein the processor of the receiver processes the data received from the monitoring device to determine the presence or absence of at least one of the kind or concentration of the at least one chemical in the environment; 
wherein the monitoring device is configured to periodically activate to sense for the presence or absence of one or more chemicals regardless of whether the monitoring device is connected to the receiver; 
wherein the monitoring device transmits past data gathered by the monitoring device when the monitoring device is connected to the receiver; and 
wherein at least one of the detector components, communication circuitry or power source is a printed component.
However, the preceding limitations are known in the art of sensing devices. Yeager teaches a monitoring device configured to measure one or more of the analytes (Fig. 1, 110 and para 21) and wherein the monitoring device is configured to periodically activate to sense for the para 22, device may be configured to intermittently or periodically obtain sensor data. … so that the body-mountable device may transmit the stored sensor data to an external reader at a later time i.e. connection is not required when sensing data); 
wherein the monitoring device transmits past data gathered by the monitoring device when the monitoring device is connected to the receiver (para 22, the body-mountable device may transmit the stored sensor data to an external reader at a later time and para 23; when the body-mountable device is within a wireless communication range of the external reader, the circuitry can operate the antenna to receive information from the external reader); and 
wherein at least one of the detector components, communication circuitry or power source is a printed component (para 45, The substrate 130 may include one or more surfaces suitable for mounting the power supply 140, circuitry 150, communication electronics 170, light source 176, and sensor 178 … the substrate 130 may be a multilayer substrate (e.g., printed circuit board) that allows connections between components included in the body-mountable device 110 in several layers between multiple sides of the substrate 130 ).
Yeager further teaches transmission the sensed data to a receiver (Fig. 1, reader 190 and para 39-40) having a processor and communication circuitry (Fig. 1, 192, 196) for processing by the receiver for the detection of the presence or absence of one or more chemical signatures in the data (para 73; The external readers 190a-h or the data collection device 302 can then utilize the sensor data such as by processing, presenting, displaying and see also para 57); and
a peripheral device having the monitoring device (Fig. 1, Body-mountable device 110); and the external reader 190 may provide the RF radiation 184 to the energy harvesting antenna para 68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yeager in order to transfer the sensed data by the reader/receiver when the monitoring device is within range (Yeager: para 23).
The combination of Yazdi and Yeager does not explicitly disclose wherein the monitoring device further determines at least one of a location or operating status of the detector component, the communication circuitry configured to transmit at least one of the location or operating status to the associated receiver.
However, the preceding limitation is known in the art of sensing devices. Anke teaches wherein the monitoring device (134) further determines at least one of a location or operating status of the detector component (132_1 to 132_N) (Fig. 1-2 and para 28, the sensors 132 determine the status data by monitoring corresponding operations … and para 29, The processing device 134 is thereupon operative to determine if at least one warning notification should be generated based on a comparison of status data 142 to the condition levels of the condition data. And see also para 27, The sensor 132 may be a passive device such as an RFID tag reading specific location information), the communication circuitry configured to transmit at least one of the location or operating status to the associated receiver (para 28, the transmitter 136 wirelessly transmits the status signal to receiver 104 of the back-end processing device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Anke in order to set a conditional level to determine if a notification should be provided (Anke: para 29).

However, the preceding limitation is known in the art of sensing devices. Hummer teaches a detection system including a sensor device for sensing a material harmful to human beings. Hummer further teaches at least one of a screen printed component or an ink-jet printed component (para 30, screen and/or ink-jet printing processes and para 33) supported on an adhesively backed plastic substrate (para 29, a substrate 100 formed from polyester or other electrically non-conductive material, such as other polymeric materials, and para 37, the same adhesive-backed strip 74, which carries the detection device 40 and optionally the sensor device 30 and para 26, The components 42, 44, 46 48, 70, 72, of the detection device 40 may all be mounted on a common strip 74 formed form plastic).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hummer in order to detect harmful materials (Hummer: para 21).

Regarding claim 10, the combination of Yazdi, Yeager, Anke and Hummer teaches the system of claim 9, wherein the receiver includes a non- transitory computer readable medium storing instructions causing the processor to execute an application for processing the data (Yeager: Fig. 1, 196, 197 and para 70), the application configured to: receive the data or information from the monitoring device; and analyze the data to detect or interpret one or more chemical signatures (para 73; The external readers 190a-h or the data collection device 302 can then utilize the sensor data such as by processing, presenting, displaying and see also para 57).

Regarding claim 13, the combination of Yazdi, Yeager, Anke and Hummer teaches the system of claim 9, further comprising an active/passive flow induction device for directing flow of air, liquid to the detector component (Yeager: para 20, a channel through which a fluid containing the analyte can reach the sensor.).

Regarding Claim 16, the claimed steps of the method correspond with the elements of the device as addressed in claim 1. Since the device has been made obvious, the steps of using the device in its intended manner are also made obvious. 
 
Regarding claim 17, the combination of Yazdi, Yeager, Anke and Hummer teaches the method of claim 16, wherein the receiver is remote and spaced apart from the monitoring device (Yeager: Fig. 1, external reader 190 and body mountable device 110 and para 27, the external reader may be configured to be part of a desk chair at a workplace or part of a sun visor in a vehicle).

Regarding claim 18, the combination of Yazdi, Yeager, Anke and Hummer teaches the method of claim 17, wherein the communicating of the data or information to the receiver is performed wirelessly (Yeager: para 22; the body-mountable device may transmit the stored sensor data to an external reader).

Regarding claim 19, the combination of Yazdi, Yeager, Anke and Hummer teaches the method of claim 18, wherein at least one of wireless communication including WIFI, cell, Yeager: para 69; WIFI).

Regarding claim 20, the combination of Yazdi, Yeager, Anke and Hummer teaches the method of claim 19, further comprising positioning the monitoring device in or on at least one of an animal collar or muzzle, a vehicle or a checkpoint, area where cargo is stored, area where food is stored or transported, public space or restroom, box or luggage or freight, air duct or flow conduits in structures (Yeager: para 20, a channel through which a fluid containing the analyte can reach the sensor) and a hand-held wand.


Claims 3-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yazdi in view of Yeager, Anke and Hummer further in view of Chen (US 2015/0180525).
Regarding claim 3, the combination of Yazdi, Yeager, Anke and Hummer discloses the monitoring device of claim 1, but does not explicitly disclose a housing.
However, the preceding limitation is known in the art of communication devices. Chen teaches an electronic device (200, 400) that harvests the energy from another device (500) (para 35) similar to the sensor module 10 of Yazdi. Chen further teaches the electronic device comprising a housing (para 18, the cover case 200 may comprise at least three side walls and a recess defined by the side walls. The electronic device may be configured in the recess).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a housing as taught by Chen in order to protect the associated device from being damaged (Chen: para 18).

Regarding claim 4, the combination of Yazdi, Yeager, Anke, Hummer and Chen discloses the monitoring device of claim 3, wherein the housing is selectively attachable directly to an associated receiver (Chen: para 18, the cover case 200 may connect to or cover at least one side of the electronic device 300, so as to prevent the electronic device 300 from being damaged due to dropping or collision) or to a protective case of an associated receiver.

Regarding claim 11, the combination of Yazdi, Yeager, Anke and Hummer discloses the system of claim 9, but does not explicitly disclose a housing.
However, the preceding limitation is known in the art of communication devices. Chen teaches an electronic device (200, 400) that harvests the energy from another device (500) (para 35) similar to the sensor module 10 of Yazdi. Chen further teaches the electronic device comprising a housing (para 18, the cover case 200 may comprise at least three side walls and a recess defined by the side walls. The electronic device may be configured in the recess).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a housing as taught by Chen in order to protect the associated device from being damaged (Chen: para 18).

Regarding claim 12, the combination of Yazdi, Yeager, Anke, Hummer and Chen discloses the system of claim 11, wherein the housing is selectively attachable to the receiver (Chen: para 18, the cover case 200 may connect to or cover at least one side of the electronic device 300, so as to prevent the electronic device 300 from being damaged due to dropping or collision).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yazdi in view of Yeager, Anke and Hummer further in view of Ishii (US 2008/0314456).
Regarding Claim 21, the combination of Yazdi, Yeager, Anke and Hummer teaches the monitoring device of claim 5, but does not explicitly disclose wherein the induction device is an active induction device and includes a power supply.
However, the preceding limitation is known in the art of sensing devices. Ishii teaches a sensing device for acquiring information of a fluid and the MEMS 20 serving as a sensor element provided inside the first channel 6 acquires information relating to a fluid inside the first channel  (Fig.9-10 and para 148 and para 152) and further teaches an active/passive flow induction device for directing flow of liquid to the detector component (Fig. 9-10, pump 51 and para 147) wherein the induction device is an active induction device and includes a power supply (para 4, a power source such as a micro pump to flow a fluid that is to be treated, to the channel and para 160).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishii in order to reduce contamination inclusion and improve in efficiency due to allowing flow of a fluid in a small flow rate (Ishii: para 8).

Response to Arguments
Applicant's arguments filed on April 21, 2021 have been fully considered but they are moot in view of new grounds of rejections.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687